Coxe, J.
The taxation by the clerk is correct. The law is well settled in this circuit that the traveling fees of a witness residing out of the district- can only be taxed to the extent of 100 miles. Anon., 5 Blatchf. 134; The Leo, 5 Ben. 486; Beckwith v. Easton, 4 Ben. 357. It is true that this rule may work injustice in some instances, but still greater injustice might ensue from the establishment of a rule permitting the successful party to tax the fees of witnesses brought from the remote corners of the Union to testify upon a collateral or inconsequential issue, when their testimony could as well have been taken by commission. Taxation affirmed.